Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on August 12, 2022 is acknowledged.
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bosl et al 2011/0103036 (see Table 1, the tentered sPS film; paragraphs 0084-0085 and 0105).  
Bosl et al discloses the instant polymer layer as part of a reflective polarizer (see paragraphs 0084 and 0085) with the tentered sPS film found in Table 1 fulfilling the instant first (ny =1.615) and second (nx = 1.530) in plane refractive indices and third (nz = 1.620) refractive index such that the second is less than the first, the difference between the first and the second is at least .05 (it is .085) and that the third is greater than the second.  Concerning the existence of wrinkles, see paragraph 0105, where the film would be laminated and subjected to a thermal shock that would form wrinkles in the film.  On this basis, it is submitted that instant claim 1 is met in the applied reference.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosl et al in view of Ueki et al 2017/0183504 (see paragraphs 0237-0242, particularly 0239-0240).
Bosl et al discloses the basic claimed polymer layer as set forth in paragraph 1, supra, the primary reference essentially failing to explicitly disclose that the layer contains a plurality of wrinkles extending along a surface thereof.  Note that the thermal shock treatment presumably does form wrinkles, although such is not desirable and would produce an unacceptable product in the event that the wrinkles are visible.  Ueki et al teaches that optical film processing wherein the film includes a hardcoat—also taught in the primary reference as a scratch resistant coating, see paragraph 0087 of Bosl et al—includes an evaluation for wrinkles, and that a small number of such parallel wrinkles is not problematical.  See paragraphs 0237-0242.  In particular, see paragraph 0239, which discloses parallel wrinkles that are not visible and paragraph 0240, which discloses that a small number of parallel wrinkles provide no practical problem for the film.  As essentially taught in the primary reference, it is not until the wrinkles become evidently visible that they provide a problem for the film—ie, make it unacceptable.  Based on the disclosure of Ueki et al, it is submitted that a small number of parallel wrinkles in the film of the primary reference would have been obviously formed and not rendered the product as unacceptable.  Hence, the presence of a plurality of wrinkles in the film of Bosl et al would have been obvious based on the teaching of Ueki et al, and further, such wrinkles would not have affected the optical performance of the film, making them an obvious feature in the film of the primary reference should they be found to not be inherent therein.  The third refractive index (nz =1.620) of the sPS film of Bosl et al is a little larger than that of the first (ny =1.615), but they are essentially equal.  It is submitted that one of ordinary skill in the art would have found it obvious to have modified the film of Bosl et al so that the third refractive index is less than that of the first as such would have merely involved changing the first and third refractive indices in a trivially small manner, such being well within the skill level of the art.  The length and width of the film would clearly have been obvious dependent on the exact size required for the optical duty thereof.  Likewise, the height and aspect ratio of the wrinkles would have been well within the skill level of the art.  Given that the wrinkles should not be visible, a height of 10 microns would have been obvious, the visibility (resolution) of the human eye generally being around 50-60 microns.  Also, the instant aspect ratio would have been obvious, given that the dimensions of the wrinkle remain below that detectable by the human eye.  The wrinkles of Ueki et al extend in the transportation direction, which presumably would be along the x axis, or the second direction. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
         
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742